IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. AP-75,540


                           RAMIRO F. GONZALES, Appellant

                                                v.

                                  THE STATE OF TEXAS

               ON DIRECT APPEAL FROM CAUSE No. 04-02-9091-CR
                    IN THE 38 TH JUDICIAL DISTRICT COURT
                                MEDINA COUNTY


       JOHNSON , J., filed a concurring opinion.


                             CONCURRING OPINION


       I concur in the judgment of the Court because I believe that the Court’s disposition of this

case is correct. However, I also agree with the arguments set out by Judge Cochran in her concurring

opinion and by Judge Womack in his dissenting opinion.


Filed: June 17, 2009
Do not publish